Title: To George Washington from Winthrop Sargent, 2 January 1790
From: Sargent, Winthrop
To: Washington, George


          Losanteville [Territory N.W. of River Ohio]
          Sir2d Jany 1790
          I do myself the Honour to transmit your Excellency the Proceedings of the Governour in his Executive Department from July last, and since his Return to the Territory.
          By the Ordinance for the Government of this Country such Communications should have been made to the Secretary of Congress, but a late Resolution has induced me to suppose (though it has not expressed it) that all Official Communications, from me, as well as the Governour, should be addressed to your Excellency.
          If I have erred in this Opinion, I request your Excellency would put me right.
          Mr Charles Thompson Secretary to Congress furnished me with the Journals, to Novr 1787—If it is proper that they be continued to me, I must take the liberty of asking your Excellency’s Order to that Purpose.
          The Governour arrived here this Morng & will probably be detained by public Business until the 4th when he expects to

take his Departure for Kaskaskias. With the greatest Respect I have the Honour to be your Excellency’s most obedient & most devoted Servant
          
            Winthrop Sargent
          
        